
	
		IIA
		110th CONGRESS
		2d Session
		S. J. RES. 44
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2008
			Mr. Rockefeller (for
			 himself, Mr. Baucus,
			 Ms. Snowe, Mr.
			 Domenici, Mr. Lautenberg,
			 Mr. Menendez, Mr. Kennedy, Mrs.
			 Dole, Mr. Schumer,
			 Ms. Mikulski, Mr. Bingaman, Mr.
			 Smith, Ms. Cantwell,
			 Mr. Whitehouse, Mrs. McCaskill, Mr.
			 Kerry, Mr. Harkin,
			 Mr. Brown, Mr.
			 Cardin, Mrs. Murray,
			 Mr. Akaka, Mr.
			 Durbin, Mr. Casey,
			 Mr. Sanders, Mr. Dodd, Ms.
			 Landrieu, Mrs. Clinton,
			 Mr. Reed, Mrs.
			 Lincoln, Mr. Inouye,
			 Mr. Obama, Mr.
			 Kohl, Mr. Leahy,
			 Mr. Wyden, Mrs.
			 Boxer, Mr. Biden,
			 Mr. Levin, Ms.
			 Stabenow, Mr. Salazar,
			 Mr. Sununu, Mr.
			 Byrd, Ms. Klobuchar, and
			 Mr. Tester) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on
			 Finance
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule set forth as
		  requirements contained in the August 17, 2007, letter to State Health Officials
		  from the Director of the Center for Medicaid and State Operations in the
		  Centers for Medicare & Medicaid Services and the State Health Official
		  Letter 08–003, dated May 7, 2008, from such Center.
	
	
		That Congress disapproves the rule
			 submitted by the Secretary of Health and Human Services relating to
			 requirements set forth in the State Health Official Letter 07–001, dated August
			 17, 2007, issued by the Director of the Center for Medicaid and State
			 Operations in the Centers for Medicare & Medicaid Services and the State
			 Health Official Letter 08–003, dated May 7, 2008, from such Center, requiring
			 States that expand the income eligibility level for children under the State
			 Children's Health Insurance Program (SCHIP) above 250 percent of the Federal
			 poverty level to adopt the 5 crowd-out strategies described in the August 17,
			 2007, letter with the components identified therein, and to provide certain
			 assurances described in such letter, and such rule shall have no force or
			 effect.
		
